UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

COLLIN EFFER, on behalf of himself
and on behalf of all others
similarly situated,
Plaintiff,
Vv. CASE NO.::
SCHMITT, INC.,

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, COLLIN EFFER (“Plaintiff”), by and through undersigned counsel, on
behalf of himself and on behalf of all others similarly situated, brings this action against
Defendant, SCHMITT, INC. (“Defendant”), and in support of his claims states as
follows:

JURISDICTION AND VENUE

l. This is an action for damages under the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. § 201 et seq., for failure to pay overtime wages under 29 U.S.C. §
215(a)(3). This Complaint is filed as a collective action under 29 U.S.C. § 216(b).

2: This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29
U.S.C. § 201 et seq.

3. Venue is proper in the Middle District of Florida, because all of the events

giving rise to these claims occurred in Pasco County, Florida.
PARTIES

4, Plaintiff is a resident of Pasco County, Florida.
3. Defendant SCHMITT, INC. operates a heating and air conditioning

business in Hudson, in Pasco County, Florida.

 

GENERAL ALLEGATIONS
6. Plaintiff has satisfied all conditions precedent, or they have been waived.
7. Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.
8. Plaintiff requests a jury trial for all issues so triable.

9. At all times material hereto, Named Plaintiff COLLIN EFFER was
employed by Defendant as an HVAC installer.

10. The putative class of similarly situated employees consists of all other
HVAC specialists employed by Defendant within the last three years. These similarly
situated persons will be referred to as “Members of the Class” or “the Class.”

Ll. At all times material hereto, Plaintiff and Members of the Class were
“engaged in the production of goods” for commerce within the meaning of Sections 6 and
7 of the FLSA, and as such were subject to the individual coverage of the FLSA.

12. At all times material hereto, Plaintiff and Members of the Class were
“employees” of Defendant SCHMITT, INC. within the meaning of the FLSA.

13, At all times material hereto, Defendant SCHMITT, INC. was an
“employer” within the meaning of the FLSA, 29 U.S.C. § 203(d).

14. Defendant SCHMITT, INC. continues to be an “employer” within the

meaning of the FLSA.
 

15. At all times material hereto, Defendant SCHMITT, INC. was and
continues to be an enterprise covered by the FLSA, as defined under 29 U.S.C. §§ 203(r)
and 203(s).

16. At all times relevant to this action, Defendant SCHMITT, INC. engaged in
interstate commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

17. At all times relevant to this action, the annual gross sales volume of
Defendant SCHMITT, INC. exceeded $500,000 per year.

18. At all times material hereto, the work performed by Plaintiff and Members
of the Class was directly essential to the business performed by Defendant.

FACTS

19. Named Plaintiff Collin A. Effer began working for Defendant as a HVAC
installer in April 2015, and he worked in this capacity until September 2019.

20. At various times material hereto, Plaintiff and the Class worked hours in
excess of forty (40) hours within a work week for Defendant, and they were entitled to be
compensated for these overtime hours at a rate equal to one-half their individual regular
hourly rates.

21. Defendant failed to pay Plaintiff and Members of the Class an overtime
premium for all of the overtime hours that they worked, in violation of the FLSA.

22. During the time Plaintiff was employed by Defendant Plaintiff worked
between fifty (50) and sixty (60) hours per week. on average.

23. From April 2015 until April 2019, Plaintiff was not compensated for the

overtime premium due for the overtime hours he worked.
 

24. ‘Plaintiff Collin A. Effer is owed approximately forty thousand dollars
($40,000.00) in unpaid overtime premium.

25. By failing to accurately record, report, and/or preserve records of hours
worked by Plaintiff and Members of the Class, Defendant has failed to make, keep, and
preserve records with respect to each of its employees in a manner sufficient to determine
their wages, hours, and other conditions of employment, including Defendant’s
employment practices, in violation of the FLSA, 29 U.S.C. § 201 et seq.

26. Defendant’s actions were willful, and showed reckless disregard for the
provisions of the FLSA.

COLLECTIVE ACTION ALLEGATIONS

27. Plaintiff brings this case as an “opt-in” collective action on behalf of
similarly situated employees of Defendant (the “Class”) pursuant to 29 U.S.C. § 216(b).
The Class is composed et HVAC specialists whom Defendant failed to compensate for
all overtime hours worked in accordance with the FLSA.

28. Therefore, Notice is properly sent to: “All HVAC specialists whom
Defendant failed to compensate for all of the overtime hours that they worked from
February 2017 to the present.”

29. The total number and identities of the Class members may be determined
from the records of Defendant, and the Class may easily and quickly be notified of the
pendency of this action.

30. Plaintiff is similar to the Class because he and the Class have been

unlawfully denied full payment of their overtime wages as mandated by the FLSA.
 

31. Plaintiff's experience with Defendant’s payroll practices is typical of the
experiences of the Class.

32.  Defendant’s failure to pay all overtime wages due at the rates required by
the personal circumstances of the named Plaintiff or of the Class is common to the Class.

33. Overall, Plaintiff's experience as a HVAC installer who worked for
Defendant is typical of that of the Class.

34. Specific job titles or job duties of the Class do not prevent collective
treatment.

35. Although the issues of damages can be individual in character, there
remains a common nucleus of operative facts concerning Defendant’s liability under the
FLSA in this case.

COUNT I - FLSA OVERTIME VIOLATIONS

36. Plaintiff realleges and readopts the allegations of Paragraphs | through 35
of this Complaint, as fully set forth herein. Plaintiff brings this action on behalf of
himself and all other similarly situated employees in accordance with 29 U.S.C. § 216(b).
Plaintiff anticipates that as this case proceeds, other individuals will sign consent forms
and join this collective action as plaintiffs.

37. During the statutory period, Plaintiff and the Class worked overtime hours
while employed by Defendant, and they were not properly compensated for all of these
hours under the FLSA.

38. Defendant failed to compensate Plaintiff and the Class for the overtime

premium for the overtime hours that Plaintiff and the Class worked.
 

39. | The Members of the Class are similarly situated because they were all
employed as HVAC specialists by Defendant, were compensated in the same manner,
and were all subject to Defendant’s common policy and practice of failing to pay its
HVAC specialists for all of the overtime hours that they worked in accordance with the
FLSA.

40. This reckless practice violates the provisions of the FLSA, specifically 29
U.S.C. § 207(a)(1). As a result, Plaintiff and the Members of the Class who have opted
into this action are each entitled to an amount equal to their unpaid overtime wages as
liquidated damages.

41. All of the foregoing conduct, as alleged, constitutes a willful violation of
the FLSA, within the meaning of 29 U.S.C. § 255(a).

42.  Asaresult of the foregoing, Plaintiff and the Class have suffered damages.

WHEREFORE, Plaintiff and all similarly situated employees who join this

collective action demand:

(a) Designation of this action as a collective action on behalf of the
Plaintiff and the prospective Class that he seeks to represent, in
accordance with the FLSA;

(b) Prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all
similarly situated members of the FLSA putative class, apprising
them of the pendency of this action and permitting them to assert
timely FLSA claims in this action by filing individual consent to

sue forms pursuant to 29 U.S.C. § 216(b):
(c)

(d)

(e)

(f)

(g)

(h)

(i)

Q)

(k)

 

Equitable tolling of the statute of limitations from the date of the
filing of this complaint until the expiration of the deadline for
filing consent to sue forms under 29 U.S.C. § 216(b);

Leave to add additional plaintiffs by motion, the filing of written
consent forms, or any other method approved by this Court;
Judgment against Defendant for an amount equal to the unpaid
overtime wages of Plaintiff and of opt-in Members of the Class at
the applicable overtime rate;

A declaratory judgment stating that the practices complained of
herein are unlawful under the FLSA;

Judgment against Defendant for an amount equal to the unpaid
back wages of Plaintiff and of opt-in Members of the Class at the
applicable overtime rate as liquidated damages:

Judgment against Defendant, stating that its violations of the FLSA
were willful:

To the extent liquidated damages are not awarded, an award of
prejudgment interest;

All costs and attorney’s fees incurred in prosecuting these claims;
and

For such further relief as this Court deems Just and equitable.
 

JURY TRIAL DEMAND

Plaintiff demands trial by jury as to all issues so triable.
Dated this 2p Aray of February, 2020.

Respectfully submitted,

tla

 

DONNA V. SMITH

Florida Bar Number: 661201
Wenzel Fenton Cabassa, P.A.
1110 North Florida Avenue, Suite 300
Tampa, Florida 33602

Main Number: 813-224-0431
Direct Dial: 813-386-0995
Facsimile: 813-229-8712
Email: dsmith@wfclaw.com
Email: reooke@wfclaw.com
Attorneys for Plaintiff
